Douglas, J.,
dissenting. I respectfully dissent. The majority opinion establishes a dangerous precedent that surely will come back to haunt this court and could very well materially hamper the tax-collecting ability of Ohio’s taxing authorities.
R.C. Chapter 5739 involves the assessing, paying and collecting of “sales” tax. R.C. 5739.133(B) provides that:
“All assessments issued under seetion[s] 5739.13 and 5739.15 of the Revised Code shall include preassessment interest computed at the rate per annum prescribed by section 5703.47 of the Revised Code. Beginning January 1, 1988, preassessment interest shall begin to accrue on the first day of January of the year following the date on which the person assessed was required to report and pay the tax under the provisions of this chapter or Chapter 5741. of the Revised Code and shall run until the date of the notice of assessment. If an assessment is issued within the first twelve months after the interest begins to accrue, no preassessment interest shall be assessed.” (Emphasis added.)
The majority opinion effectively (and I believe with possible dire results) writes this section out of the law.
*361R.C. Chapter 5741 involves the assessing, paying and collecting of “use” tax. R.C. 5741.12 provides for the filing of a use tax return by a seller or user and for payment of any tax due. R.C. 5741.13 provides, in pertinent part, that:
“If any person required by section 5741.12 of the Revised Code to make a return to the tax commissioner fails to make such return at the time required by or under authority of such section, the commissioner may make an assessment against such person, based upon any information within his possession. If information in the possession of the commissioner indicates that the tax paid by any consumer is less than that due, the commissioner may audit a sample of that consumer’s purchases for a representative period and may issue an assessment based thereon.”
R.C. 5741.14 applies the assessment and penalty provisions of R.C. 5739.13 through 5739.15 to assessments made under R.C. 5741.13. Once again, the majority opinion effectively writes these important sections out of the law.
Under these sections, the commissioner had the authority to assess appellee when appellee failed to pay the amount of sales or use tax due at the time of purchase of the items in question. The sections also, very clearly, give the commissioner the right to add a penalty and preassessment interest to the assessment.
The General Assembly did not create these sections without good reason. Without these sections (or rendering them ineffective as the majority has done), a taxpayer can fail to pay a tax and unless and until the commissioner conducts an audit, there is no financial detriment to the taxpayer. In fact, the opposite is true because the taxpayer has the use of the money due the state during the period of nondiscovery of tax owed or during the audit period when a deficiency is suspected. If the commissioner does suspect that tax payments due have not been paid and then does an audit, all the taxpayer need do, according to the majority, is run down to the commissioner’s office with check in hand before any formal assessment is made and all will be forgiven — with the law and state revenues being the only casualties.
Given the foregoing, I must respectfully but vigorously dissent.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.